This cause came before this court upon the certification of the court of appeals that its judgment conflicted with judgments of the Courts of Appeals for the First and Sixth Districts in Roberts v. General Motors Corp. (Jan. 29, 1986), Hamilton App. No. C-850163, unreported, and Gray v. Budd Co. (1985), 27 Ohio App. 3d 178, 27 OBR 216, 500 N.E. 2d 304.
Upon consideration of this cause, this court determines that no conflict has been shown to exist among the cases. This court therefore orders, sua sponte, that the appeal be dismissed, since no genuine conflict exists and this court declines to accept jurisdiction of the matter. Section 3(B)(4), Article IV, Constitution; State v. Palider (1987), 33 Ohio St. 3d 68, 514 N.E. 2d 873; Coulson v. Coulson (1983), 5 Ohio St. 3d 12, 18-21, 5 OBR 73, 79-81, 448 N.E. 2d 809, 814-816 (William B. Brown and Locher, JJ., concurring in judgment only).
Moyer, C.J., Sweeney, Locher, Holmes, Douglas, Wright and H. Brown, JJ., concur.